Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Donohue on January 28, 2022.
Claim 1 has been amended as follows: 
 1(currently amended). A system for delivery of a medical implant comprising:
at least two s capable of being percutaneously introduced into a patient’s body, each of said inflatable insertion s comprising an inflatable element in the form of a small diameter elongate tube having a distal end and a proximal end and being operable between a collapsed condition and an inflated condition, wherein an elongate member extends internally of the inflatable element from the distal end thereof and which is capable of being withdrawn towards the proximal end of the inflatable element to result in the distal end being withdrawn towards the proximal end internally of the inflatable element, and wherein the entire inflatable element is a non-compliant inflatable element and pre-set to a desired elongate shape so as to adopt the pre-set elongate shape when inflated, and wherein the elongate member is more flexible than the inflatable element when inflated to its pre-set desired elongate shape such that when the distal end is withdrawn towards the proximal end internally of the inflatable element, the inflatable element decreases in length while maintaining the pre-set elongate shape to remove shear forces from the inflatable element. 

Claims 2, 7-8, 14-18 and 24-25, please replace “An inflatable insertion device” with - - A system for delivery of a medical implant - -.
Claim 4, please replace “An inflatable insertion” with - - A system for delivery of a medical implant - -.

REASONS FOR ALLOWANCE
	Claims 1-2, 4, 7-8, 11, 14-18 and 24-25 allowed.
	As to claim 1, there is no art of record alone or in combination that teaches of a system for delivery of a medical implant that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of at least two inflatable insertion devices capable of being percutaneously introduced into a patient’s body, each of said inflatable insertion devices comprising an inflatable element in the form of a small diameter elongate tube having a distal end and a proximal end, wherein an elongate member extends internally of the inflatable element from the distal end thereof and which is capable of being withdrawn towards the proximal end of the inflatable element to result in the distal end being withdrawn towards the proximal end internally of the inflatable element inflatable element when inflated to its pre-set desired elongate shape such that when the distal end is withdrawn towards the proximal end internally of the inflatable element, the inflatable element decreases in length while maintaining the pre-set elongate shape to remove shear forces from the inflatable element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771